DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to RCE received on 02/03/2021.
Claims 1 – 8, 17 – 21, 23, 26 – 33, 36 – 41 and 66 – 68 are presented for examination.

Allowable Subject Matter
Claims 1 – 8, 17 – 21, 23, 26 – 33, 36 – 41 and 66 – 68 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 – 8, 17 – 21, 23, 26 – 33, 36 – 41 and 66 – 68 are allowed in view of the terminal disclaimer received on 10/15/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hughes. (6,154,031) is cited for its disclosure of a gradient drive system for delivering current pulses to an MRI gradient coil.
Mueller et al. (5,017,871) is cited for its disclosure of a gradient current speed up circuit for high speed NMR imaging system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REENA AURORA/Primary Examiner, Art Unit 2858